DETAILED ACTION
Claims 1-8, 10, and 12 were rejected in the Office Action mailed 3/8/21.
Applicants filed a response and amended claims 1-6 and 10, added new claims 35-36, and cancelled claims 7-8 and 12 on 7/8/21. 
Claims 1-6, 10, and 35-36 are pending.
Claims 1-6, 10, and 35-36 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities: in order to ensure proper antecedent basis, it is suggested to amend “the iron ore” to “the iron ore fragments” in line 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2012/0031232 A1) (hereinafter “Huang”) in view of Villarreal-Trevino et al. (WO 00/47780) (hereinafter “Villarreal”).

Regarding claims 1, 2, and 6, Huang teaches a process for reducing and smelting iron ore and generating syngas of a controlled high quality composition (Huang, [0002]). Huang also 
 Moreover, Huang teaches that iron oxide fines are mixed with a carbon containing material such as coal or biomass and then charged into an air tight chamber of a reactor with successive heating in microwave and plasma/electric arc heating zones, wherein the mixture is first heated to elevated temperatures by microwaving irradiation in the first zone due to its good microwave absorbing capabilities (Huang, [0038]). Huang also teaches that the microwave energy heats the layer of iron ore and feedstock coal mixture to approximately 800°C in a few minutes such that the iron ore is quickly reduced into direct reduced iron, i.e., the solid feed material and biomass are reduced during the microwave heating step to form direct reduced iron (Huang, [0061-0062]). 
Huang further teaches the concentrated fine particles of iron ore, preferably at least finer than 100 mesh, and preferably finer than 325 mesh, are mixed with fine particles of a carbon containing material preferably at least finer than 100 mesh, preferably finer than 200 mesh and the mixture is used as feed material in the form of loose powdered masses or of agglomerates with a binder (Huang, [0058-0059]). Given that the specification of the present invention defines “briquette” as agglomerates of multiple iron ore fragments and that the briquettes can contain a 
The process of reducing and smelting iron ore where iron oxide fines and biomass are mixed and then heated in a first zone of Huang corresponds to a continuous process for direct reduction of iron ore of the present invention. The heating of the iron ore and feedstock coal mixture to 800°C of Huang corresponds to the electromagnetic energy, in the form of microwave energy, generating heat within the iron ore of the present invention. 
Huang also teaches that microwaves are introduced into the microwave heating zone 101 through waveguide segments 109 (Huang, [0054]). Moreover, Huang teaches that in the microwave reduction zone, 101, fast iron ore reduction occurs before moving to the plasma/electric arc heating zone (Huang, [0067]). The use of the microwave heating zone for the fast reduction of iron ore of Huang corresponds to the electromagnetic energy being in the form of microwave energy of the present invention. 
Further, Huang teaches the iron oxide fines and biomass are subjected to DRI (direct reduced iron) and is conveyed to the plasma/electric arc second heating zone in the air tight reactor chamber where it is quickly heated to a much higher temperature to complete the reduction of the iron oxide in the feed mixture and melt the iron formed thereby to form pig iron nuggets (i.e., direct reduction of iron ore includes a chamber for exposing iron ore and biomass to electromagnetic energy under anoxic conditions and heating and reducing iron ore in a solid state) (Huang, [0039]). The conveying of iron oxide fines and biomass to the plasma/electric arc second heating zone of Huang corresponds to transporting the preheated iron ore and biomass 
Additionally, Huang teaches the waveguide segments 109 are purged continuously with an inert gas, CO, H2, or syngas through a port 301 as shown in FIG. 3 to prevent air from getting into the furnace chamber 100 if the window is broken (Huang, [0054]). The continuous purging of the waveguide segments with an inert gas of Huang corresponds to the anoxic environment of the heating/reducing chamber of the present invention.
Moreover, Huang teaches that the biomass is charged into the chamber in a layer over the layer of the main feedstock mixture as a thermal insulator to reduce heat loss, utilize heat more efficiently, increase syngas output, and facilitate carbon reaction with excess steam and CO2 especially in the plasma/electric arcing zone, (i.e., the biomass can utilize heat more efficiently because biomass can insulate the iron during the microwave zone heating) (Huang, [0073]). The layer of biomass over the layer of main feedstock mixture corresponds to the iron ore and biomass being in contact under the anoxic conditions of the present invention. The biomass facilitating the reaction of carbon with excess steam and CO2 of Huang, corresponds to the biomass acting as a reductant of the present invention. The utilizing heat and insulation properties of biomass of Huang, corresponds to the microwave energy generating heat within the biomass of claim 2 of the present invention.

However, Huang does not explicitly disclose that the iron ore and biomass are transported through a preheating chamber which preheats the iron ore and biomass as they move through the preheating chamber or that the iron ore and biomass are preheated to a temperature of 400-900°C.

As Villarreal expressly teaches, preheating the direct reduced iron with the non-oxidizing gas, avoids the re-oxidation of the feeding charge, achieving a more cost-effective way to produce steel, reduces the electric demand, and decreases the heating time and overall tap-to-tap time, which increases productivity of the EAF (Villarreal, pg. 3, lines 8-13). 
Huang and Villarreal are analogous art as they are both drawn to a method of reducing iron (Huang, Abstract; Villarreal, Abstract).
In light of the motivation to preheat the direct reduced iron to a temperature of 400-800°C as taught in Villarreal, it therefore would have been obvious to one of ordinary skill in the art to preheat the iron ore and biomass of Huang in order to avoid the re-oxidation of the feeding charge, achieve a more cost-effective way to produce steel, reduce the electric demand, and decrease the heating time and overall tap-to-tap time, and thereby arrive at the present invention.
Preheating at 400-800°C corresponds to preheating iron ore and biomass to a temperature in a range of 400-900°C of claim 6 of the present invention. 

Regarding claims 3, 4, and 5, Huang also teaches that during the microwave heating, iron ore is quickly partially reduced into direct reduced iron and after direct reduced iron is formed, the feed material becomes a poor microwave absorber due to the formation of networked metallic iron (Huang, [0062]). Huang further teaches that microwave heating is designed to result in approximately 50-70% metallization with high heating efficiency (Huang, [0062]). Moreover, Huang teaches that at elevated temperatures in the carbon enriched microwave reduction zone, at a temperature of 800°C, most water and CO2 react with carbon to form H2 and CO and that in the in-situ reforming zone with plasma heating to even higher temperatures, including to the melting point of iron, such an environment further ensures complete reactions of residual water vapor and CO2 with residual carbon (Huang, [0067]). 
The designing of the microwave heating to result in metallization of Huang corresponds to controlling process operating conditions so that iron ore fragments are heated to a temperature in a range at which there is metallization of the iron ore of claim 3 of the present invention. The heating of the microwave reduction zone at a temperature of 800°C and the in-situ zone to a temperature including the melting temperature of iron of Huang corresponds to heating the iron ore fragments to a temperature in a range of 800-950°C for metallization of the hematite of claim 4 of the present invention. The 50-70% metallization and formation of networked metallic iron of Huang corresponds to the iron ore fragments are reduced to a required degree of metallization and forms a solid state metallic iron product of claim 5 of the present invention.  




Claims 10, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Villarreal and further in view of Eisele et al. (US 7,632,330 B2) (hereinafter “Eisele”).

Regarding claims 10, 35, and 36, while Huang teaches a mixture of fine particles of iron ore and carbon-bearing material, such as biomass (Huang, [0058-0059]), Huang does not explicitly disclose that the briquettes have a major diameter of 1-10cm, typically 2-10cm, and more typically 2-6cm.

With respect to the difference, Eisele teaches a method to produce metallic iron from iron ore, a composition comprising a mass of material formed from a mixture of iron ore particles and particles of a reductant that can be biomass material in particulate form, where the mass of ore and reductant material can be of any suitable size, including in pellet or briquette form with a size ranging from 4-8cm in diameter, and more preferably in the range of 0.25-4cm, and even more preferred in the range of 0.5-2.5cm in diameter (Eisele, Abstract and Column 5, line 63-Column 6, line 3).    
As Eisele expressly teaches the pellets and briquettes should be small enough so that the heat quickly reaches the interior of each piece (Eisele, Column 5, lines 64-66).
Huang, Villarreal, and Eisele are analogous art as they are all drawn to a method of reducing iron (Huang, Abstract; Villarreal, Abstract; Eisele, Abstract). 
In light of the motivation to have briquettes with a size ranging from 4-8cm in diameter as taught in Eisele above, it therefore would have been obvious to one of ordinary skill in the art to have the agglomerates of fine particles of iron ore and fine particles of a carbon containing material of Huang in view of Villarreal, in order to be small enough so that the heat quickly reaches the interior of each piece, and thereby arrive at the present invention. 
prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).

Response to Arguments
In response to the amended Abstract, the previous objection to the Specification is withdrawn. 
In response to the amendment to claim 10 to remove the narrow language, the previous 35 U.S.C. 112(b) rejection is withdrawn.
In response to the amendments to claims 1 and 3-5, the previous claim objections are withdrawn.
Applicant primarily argues:
“The decision of Huang to co-produce pig iron and high quality syngas means that Huang teaches a method of that goes well beyond forming briquettes of DRI.”
Remarks, pg. 7-8
The Examiner respectfully traverses as follows:
While Applicant argues that Huang’s invention goes “beyond producing DRI” as presently claimed, the fact remains, while Huang in view of Villarreal may have different end use than the present invention, the fact remains Huang in view of Villarreal does disclose the claimed limitation as set forth above in item #12.  Further while Applicant argues that the final product of Huang in view of Villarreal may have different material characteristics, Applicant has not traversed any claimed steps are missing from the cited prior art.  Therefore, it is the 

Applicant also argues:
“Huang does not disclose the preheating step followed by a microwave energy-based reduction step. Instead, Huang discloses a microwave energy-based step before a second heating step. Specifically, Huang discloses passing feed materials successively through:
(a) the microwave heating zone 101; and
(b) the plasma/electric arc heating zone 102.
Thus Huang does not disclose exposing preheated briquettes to electromagnetic energy under anoxic conditions. Huang further does not disclose solid state reduction of iron ore that produces a solid product, i.e. briquettes of DRI.”
Remarks, pg. 9
The Examiner respectfully traverses as follows:
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant primarily argues that Huang does not expressly teach the claimed preheating step followed by a microwave energy-based reduction step. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103, which admits that Huang does not disclose the entire claimed invention. Rather, Villarreal is relied upon to teach claimed elements missing from Huang. See pg. 8-9 of the Office Action mailed 3/8/21.

Applicant also argues:
“Huang teaches away from the use of briquettes of iron ore fragments and biomass. Firstly, Huang does not mention the use of briquettes of iron ore fragments and biomass. Moreover, processing the feed materials of Huang in the form of briquettes would not be sensible to achieve the objective of Huang of producing ‘syngas’.”
Remarks, pg. 10

While Huang teaches the concentrated fine particles of iron ore, preferably at least finer than 100 mesh, and preferably finer than 325 mesh, are mixed with fine particles of a carbon containing material preferably at least finer than 100 mesh, preferably finer than 200 mesh and the mixture is used as feed material in the form of loose powdered masses or of agglomerates with a binder, i.e., a briquette of iron ore and binder (Huang, [0058-0059]), the fact remains that Huang does not criticize, discredit, or otherwise discourage using the claimed invention. Therefore, there is no teaching away in Huang.

Applicant also argues:
“Huang does not need briquettes. The Huang preference for layers of different feed materials 104, 105, 117 as shown in Figure 1 above is to optimise the Huang syngas production and for materials handling reasons. These are different objectives to that of the invention. In particular, syngas production requires conditions that facilitate heat transfer and reactions (including gas flow) and product separation. Forming briquettes would not help Huang achieve these Huang objectives — syngas production and materials handling. Moreover, in view of these objectives, it makes sense to form briquettes after producing syngas and molten pig iron.”
Remarks, pg. 11
The Examiner respectfully traverses as follows:
Huang teaches that iron oxide fines are mixed with a carbon containing material such as coal or biomass and that concentrated fine particles of iron ore are mixed with fine particles of a carbon containing material and the mixture is used as feed material in the form of agglomerates with a binder (Huang, [0058-0059]). Given that the specification of the present invention defines “briquette” as agglomerates of multiple iron ore fragments and that the briquettes can contain a binder to facilitate holding the briquette together (Specification, pg. 5 line 35-pg. 6 line 2 and pg. 6 lines 26-30), the agglomerates of fine particles of iron ore and fine particles of a carbon 

Applicant also argues:
“Moreover, the fact that Huang discloses that the molten pig iron ultimately “forms nuggets without dead corners” [paragraph 0064] is not relevant to the fundamental difference that Huang teaches forming molten pig iron and the claimed invention does not do this.”
Remarks, pg. 11
The Examiner respectfully traverses as follows:
While Applicant argues that Huang’s invention goes “beyond producing DRI” as presently claimed, the fact remains, while Huang in view of Villarreal may have different end use than the present invention, the fact remains Huang in view of Villarreal does disclose the claimed limitation as set forth above in item #12.  Further while Applicant argues that the final product of Huang in view of Villarreal may have different material characteristics, Applicant has not traversed any claimed steps are missing from the cited prior art.  Therefore, it is the Examiner’s position that Huang in view of Villarreal properly meets the presently claimed, as set forth above.
Moreover, the Examiner does not rely on the formation of nuggets without dead corners from molten pig iron of [0064] to teach any of the limitations of the present invention.

Applicant also argues:
“Moreover, Huang does not produce DRI (in the solid state) using essentially biomass alone as is the case with amended claim 1.”
Remarks, pg. 

While Applicant argues that Huang does not produce DRI in the solid state using biomass alone, the fact remains that Huang discloses that the microwave energy heats the layer of iron ore and feedstock biomass mixture such that the iron ore is quickly reduced into direct reduced iron, i.e., the solid feed material and biomass are reduced during the microwave heating step to form direct reduced iron (Huang, [0061-0062]). Therefore, it is the Examiner’s position that Huang in view of Villarreal properly meets the presently claimed, as set forth above.

Applicant also argues:
“Moreover, where Huang does in fact discuss the use of iron ore - see [0058] - as a feed material it also effectively teaches to “mix a pulverised coal” therewith and select the correct ratio between them so that there is sufficient fixed carbon per [0059] “to remove oxygen completely from the iron oxide and to form iron with a carbon content between 2.06 to 6.67%, preferably around the eutectic 4.3% in order to the lower the melting point of iron and to yield a syngas” of a defined range - to produce pig iron and not DRI.”
Remarks, pg. 11
The Examiner respectfully traverses as follows:
While Applicant argues that Huang’s invention goes “beyond producing DRI” as presently claimed, the fact remains, while Huang in view of Villarreal may have different end use than the present invention, the fact remains Huang in view of Villarreal does disclose the claimed limitation as set forth above in item #12.  Further while Applicant argues that the final product of Huang in view of Villarreal may have different material characteristics, Applicant has not traversed any claimed steps are missing from the cited prior art.  Therefore, it is the examiner’s position that Huang in view of Villarreal properly meets the presently claimed, as set forth above.


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.M.C./Examiner, Art Unit 1732 




/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732